DETAILED ACTION 
The present application, filed on 9/14/2020, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 3/25/2022, and the interview from 4/11/2022.   


Status of Claims
Claims 1-2, 5-6, 9-14 are now pending and have been examined. Claims 3-4, 7-8 have been cancelled.


Applicant and Examiner Amendments
Applicant’s representative Frank Liebenow has authorized the below amendments in the interview from 4/11/2022. Per Applicant’s filing from 3/25/2022, and Examiner’s amendments from 4/11/2022, the final status of the claims is as follows: 
(Currently Amended) A system for intercepting unauthorized content, the system comprising:
a device protected by the system for monitoring advertisements, the device having a processor, a display, and a network interface, the network interface providing a data connection between the device and a web page server;
a database of heuristics, each heuristic identifying at least one of the unauthorized content;
browser software running on the processor causes the processor to transmit a request for a web page to the web page server;
responsive to the request, the web page server transmits the web page to the device, the web page comprising content;
after the device receives the web page, interceptor software running on the processor causes intercepts the web page; 
the interceptor software 
when the interceptor software finds the heuristic in the content and an action that is associated with the heuristic indicates notate, the interceptor software causes the processor to display a warning message on the display; and
with a notation associated with the at least one heuristic.
(Currently Amended) The system of claim 1, wherein when the interceptor software finds the heuristic in the content and an action associated with the heuristic further indicates when the interceptor software 
(Canceled) 
(Canceled) 
 (Currently Amended) A method of protecting a device from unauthorized content, the method comprising:
storing a database of heuristics in a storage of the device, the storage accessible by a computer of the device;
software running on the computer, the software intercepting data that is transmitted from a web page sever to the device over a data a network, the data being intended for displaying on a display of the device by a browser;
the software determining if the data includes unauthorized content by finding at least one heuristic in the database of heuristics that indicates that the data includes unauthorized content; 
when the data includes the unauthorized content, the software taking an action that is associated with the at least one heuristic; and
when the action that is associated with the at least one heuristic indicates notate, the step of taking the action that is associated with the at least one heuristic comprises displaying of the data with a notation associated with the at least one heuristic.
(Currently Amended) The method of claim 5, wherein the step of software taking an action that is associated with the at least one heuristic further comprises mute, displaying the data in muted form.
(Canceled) 
(Canceled) 
 (Currently Amended) Program instructions tangibly embodied in a non-transitory storage medium for protecting a device from unauthorized content, wherein the program instructions comprise:
computer readable instructions running on a processor of the device causing the processor to browse to a web page and receive data from the web page;
the computer readable instructions running on the processor of the device causing the processor to analyze the data using a database of heuristics and determine if the data contains the unauthorized content by finding one heuristic in the database of heuristics that matches at least a subset of the data; and 
when it is determined that the data includes the unauthorized content and an action associated with the one heuristic is warn or notify, the computer readable instructions running on the processor of the device displays a warning message, along with a notation associated with the at least one heuristic
 (Currently Amended) The program instructions tangibly embodied in the non-transitory storage medium of claim 9, wherein when the action indicates notify 
(Currently Amended) The program instructions tangibly embodied in the non-transitory storage medium of claim 9, wherein when the action indicates warn 
(Currently Amended) The program instructions tangibly embodied in the non-transitory storage medium of claim 9, wherein when the action indicates block, the computer readable instructions running on the processor of the device 
 (Previously Presented) The system of claim 1, wherein when the database of heuristics includes heuristics that search for known misspellings of company names.
(Previously Presented) The system of claim 1, wherein when the database of heuristics includes heuristics that search for phone numbers of known unauthorized providers.


Allowable Subject Matter
Claims 1-2, 5-6, 9-14 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system, a method and a computer program product for detecting unauthorized advertisement. 

	First, an unauthorized content is identified and a request for a webpage is transmitted.

	Second, the requested webpage with content is transmitted to the device and the transmitted webpage is intercepted by interceptor software.

	Third, the interceptor software analysis the content and compares it with a heuristics database for a match.
 
	Finally, if a match is found, a warning message is displayed, as well as the content along with the notation associated with one heuristic. 

The invention provides a unique advantage in the area of detecting unauthorized advertisement, for it uses a unique mechanism to display the offending advertisement to the user along with a notation detailing the nature of the offense. 

The references utilized during the prosecution, which have been made part of the record, are: Pandey et al (US 2014/0052508), De Barros et al (US 2017/0257393), Fukasawa (US 2007/0095902), Krywaniuk (US 2009/0182818), Cukierman et al (US 2017/0034344). 

Pandey discloses: In an example embodiment, unauthorized wireless services and advertisements can be detected by access points via active or passive scanning. Unauthorized, or rogue, service advertisements are reported to the venue owner along with contextual information for further mitigation. 

Pandey however, does not disclose: when the action that is associated with the at least one heuristic indicates notate, the step of taking the action that is associated with the at least one heuristic comprises displaying of the data with a notation associated with the at least one heuristic. 

De Barros discloses: Aspects of the technology described herein allow webpages to maintain control over content displayed as part of the webpage when viewed on a browser. The technology described herein can send a security script and validation rules along with a webpage to a web browser. The web browser then runs the security script, which monitors content on the webpage. In one aspect, when an add-in attempts to display secondary content, the security script checks identification information associated with the secondary content against the validation rules, which lists authorized content. If the secondary content does not satisfy a validation rule, then the security script can prevent the browser from displaying the secondary content. 

De Barros however, does not disclose: when the action that is associated with the at least one heuristic indicates notate, the step of taking the action that is associated with the at least one heuristic comprises displaying of the data with a notation associated with the at least one heuristic. 

Fukasawa discloses: An information processing apparatus permits a device which has set secret information into the information processing apparatus to refer to the secret information and inhibits other devices than the device from referring to the secret information, to thereby prevent secret information from leaking via any of the other devices. A determination is made whether there is a match between a device ID acquired from a device connected to an expansion card and stored in the expansion card and a device ID acquired in response to a request for reference to the secret information from a device to which the expansion card is currently connected. Reference to be made by the device to the secret information stored in the expansion card is permitted or inhibited according to a result of the determination. 

Fukasawa however, does not disclose: when the action that is associated with the at least one heuristic indicates notate, the step of taking the action that is associated with the at least one heuristic comprises displaying of the data with a notation associated with the at least one heuristic. 

Krywaniuk discloses: Methods and systems for detecting suspicious electronic communications, such as electronic mail (email) messages containing, originated or purportedly originated from misspelled and/or deliberately misleading addresses, are provided. According to one embodiment, an electronic communication, such as an electronic mail (email) message, is scanned to determine whether the electronic communication contains one or more suspicious addresses or represents a suspicious traffic pattern. If the electronic communication is determined to contain one or more suspicious addresses or is determined to represent a suspicious traffic pattern, then the electronic communication is handled in accordance with an electronic communication security policy associated with suspicious electronic communications. For example, an event may be logged, the electronic communication may be dropped or quarantined, the communication may be tagged as spam or possible phishing and/or an end user may be alerted to the existence of the one or more suspicious addresses. 

Krywaniuk however, does not disclose: when the action that is associated with the at least one heuristic indicates notate, the step of taking the action that is associated with the at least one heuristic comprises displaying of the data with a notation associated with the at least one heuristic.  

Cukierman discloses: A system comprising a processor and a memory storing instructions that, when executed, cause the system to receive a phone number; generate a canonical representation of the phone number; compute a correlation analysis between the canonical representation of the phone number and a contacts database; identify at least one contact in the contacts database based on the correlation analysis; select data associated with the at least one contact; and populate information associated with the at least one contact based on the selected data for display to a user. 

Cukierman however, does not disclose: when the action that is associated with the at least one heuristic indicates notate, the step of taking the action that is associated with the at least one heuristic comprises displaying of the data with a notation associated with the at least one heuristic.  


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a system claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at detecting unauthorized advertisements. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field, as disclosed by the applications specification on pages 3 and 4 (see MPEP 2106.05 (a)). Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claims 5, 9 are directed to a method and a computer program product respectively, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because all three independent claims are similar in scope, the considerations for independent Claim 1 apply for the independent Claims 5, 9 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622